Per Curiam,
The only question presented by this record is the validity of the deed from Samuel S. Jenkins to Thomas S. Jenkins, and the only objection to said deed is that, in one portion of it, the name Samuel S. Jenkins is written Samuel S. Jones. This was clearly the blunder of the conveyancer. The deed purports to be a deed from Samuel S. Jenkins; it is signed by Samuel S. Jenkins, and acknowledged by him as his act and deed. It is seldom we have a case brought here upon such a bald and meaningless technicality. It was not error to receive the deed in evidence, nor was there any error in the instructions of the court in regard to it.
Judgment affirmed.